Citation Nr: 0313394	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-20 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
mechanical low back pain with degenerative arthritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased original disability rating 
for residuals of fractures of the right third middle and ring 
fingers, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for constant fatigue, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for loss of memory, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for respiratory 
problems, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for gastrointestinal 
problems, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to June 
1977 and from November 1990 to July 1991.  

This case comes to the Board of Veterans' Appeals (Board) by 
means rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in March 1999, May 2000, and February 2001.  The March 
1999 rating decision denied service connection for PTSD.  The 
May 2000 rating decision established service connection for 
residuals of fractures to the right middle and ring fingers 
and awarded an increased rating for the veteran's service-
connected low back disability.  The February 2001 rating 
decision denied service connection for the remaining issues 
on appeal.  

The veteran testified at a hearing before the undersigned 
Member of the Board sitting at the RO in February 2002.  A 
transcript of this hearing has been prepared and associated 
with the claims file.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  The evidence does not show that 
the veteran has been adequately informed of the VCAA or 
adequately notified of the evidence necessary to substantiate 
his claim as required under the holding in Quartuccio.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Among 
other things, these provisions allowed the Board to take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  One effect of the Federal Circuit's decision is 
that the Board can no longer attempt to cure VCAA 
deficiencies.  Accordingly, the RO must notify the veteran of 
the applicable provisions of VCAA, including what evidence is 
needed to support the claim, what evidence VA will develop, 
and what evidence the veteran must furnish.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and provide a medical 
examination or opinion when such examination is necessary to 
make a decision on the claim.  38 U.S.C.A.§ 5103A; 38 C.F.R. 
§ 3.159(c) (2002).  

In the present case, the veteran submitted a favorable 
decision from the Social Security Administration awarding 
Social Security disability benefits.  However, the records 
pertaining to the veteran's claim for Social Security 
disability benefits as well as the medical records relied 
upon concerning that claim are not presently associated with 
the claims folder.  The duty to assist requires that such 
records be obtained and associated with the claims folder.  
Therefore, for this reason, a remand is required.

In reviewing the claims file, the Board notes a diagnosis of 
PTSD provided by the veteran's private psychologist.  In 
light of the duty to assist, it is incumbent on VA 
adjudicators to verify the in-service stressors that 
allegedly lead to the diagnosis of PTSD.  A review of the 
record does not show that the U.S. Armed Services Center for 
the Research of Unit Records (USASCRUR)) has been requested 
to verify the stressful events reported by the veteran.  
Accordingly, remand is required in order to make an attempt 
to verify the veteran's claimed in-service stressors.  

The Board is also of the opinion that new VA examination 
would be probative to the issues of service connection for 
disabilities due to undiagnosed illnesses.  The most recent 
pertinent VA compensation and pension examinations do not 
express an opinion as to the etiology of the claimed 
disorders.  An opinion as to the etiology and onset of the 
veteran's claimed disabilities would be probative in 
addressing the issues presented.

Likewise, while the February 2000 VA spine examination notes 
that x-rays findings of the lower back were within normal 
limits, the veteran complained of pain radiating into his 
legs during his hearing before the Board.  In light of these 
recent complaints, the Board is of the opinion that a new 
examination would be probative in ascertaining the severity 
of his service-connected low back disability.  In this 
regard, the Board notes that there has been a change in the 
pertinent rating criteria for evaluation of intervertebral 
disc syndrome under Diagnostic Code 5293.  These diagnostic 
criteria were amended effective September 23, 2002, and 
substantially differ from the previous criteria.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The Court has held that 
for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, on 
remand the RO should consider the applicability of these 
criteria on the veteran's claim.  

Because of the duties contained in the VCAA and the court 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, a remand in this case is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  He 
should be informed that he has one year 
from the date of the letter to respond, 
and that his appeal cannot be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one-year time 
period.
 
2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should ask the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  The RO should provide 
USASCRUR with a description of the 
alleged stressors identified by the 
veteran, and copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment. 

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified, and if so, what was 
the nature of the alleged stressor which 
has been established by the record to 
have occurred.  In making this finding, 
the RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of any of the veteran's 
alleged stressors, the RO must 
specifically find what alleged stressors 
have been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  If, and only if, the RO determines 
that the record establishes the 
occurrence of any of the veteran's 
alleged stressors, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiners prior to the examination.  All 
necessary psychological testing should be 
conducted, and clinical findings should 
be recorded in detail.  A complete 
rationale for all conclusions reached 
should be recorded.  The RO must specify 
for the examiners what alleged stressors 
it has determined have been established 
by the record and the examiners must be 
instructed that they may consider only 
those verified occurrences in determining 
whether the veteran was exposed to a 
stressor in service.  Specifically the 
examiners should provide the following 
information:

a) The examiners should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently present.

b) If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV, the 
examiner must explain how the 
claimed stressor "involved actual 
or threatened death or serious 
injury" or precisely how the 
claimed stressor involved "a threat 
to physical integrity."

6.  The RO should schedule the veteran 
for an examination by an appropriate 
medical expert in order to determine the 
etiology of the veteran's complaints of 
fatigue, skin rash, headaches, muscle and 
joint pain, sleep disturbance, memory 
loss, respiratory problems, and 
gastrointestinal problems.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior to the examination.  
The examiner(s) should indicate on the 
examination report whether or not he or 
she reviewed the claims folder prior to 
the examination.  

a)  The examiner(s) should indicate 
whether the veteran's reported 
fatigue, skin rash, headaches, 
muscle and joint pain, sleep 
disturbance, memory loss, 
respiratory problems, and 
gastrointestinal problems are 
objectively shown.

b)  The examiner(s) should be 
requested to express an opinion as 
to whether the veteran's complaints 
of fatigue, skin rash, headaches, 
muscle and joint pain, sleep 
disturbance, memory loss, 
respiratory problems, and 
gastrointestinal problems are due to 
an undiagnosed illness or to a 
clinically diagnosed disorder.

c)  If the veteran's complaints of 
fatigue, skin rash, headaches, 
muscle and joint pain, sleep 
disturbance, memory loss, 
respiratory problems, and 
gastrointestinal problems are due to 
a clinically diagnosed disorder, the 
examiner should express an opinion 
as to whether it is as likely as not 
that each disorder had its origin in 
service.  

d)  The examiner should provide 
complete rationale for all 
conclusions reached.

7.  The RO should also schedule the 
veteran for VA neurological and 
orthopedic examinations by physicians 
with appropriate expertise.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims file must be made 
available to and be reviewed by the 
examiners.  The examiners should describe 
the severity and extent of any present 
neurological or orthopedic manifestations 
of the veteran's service-connected low 
back disorder.  In addition, the 
examiners should offer an opinion 
concerning the impact of the veteran's 
service-connected lumbar spine disability 
on his ability to function.

8.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  The Court has held 
that, if the requested examinations do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994) (if an examination 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes).  

9.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




